     Case 2:18-cr-00121-PSG Document 361 Filed 02/25/20 Page 1 of 12 Page ID #:4756



1     NICOLA T. HANNA
      United States Attorney
2     BRANDON D. FOX
      Assistant United States Attorney
3     Chief, Criminal Division
      KATHERINE A. RYKKEN (Cal. Bar No. 267196)
4     Assistant United States Attorney
      Major Frauds Section
5     VERONICA DRAGALIN (Cal. Bar No. 281370)
      Assistant United States Attorneys
6     Public Corruption and Civil Rights Section
           1500 United States Courthouse
7          312 North Spring Street
           Los Angeles, California 90012
8          Telephone: (213) 894-0647
           Facsimile: (213) 894-0141
9          E-mail:    katherine.rykken@usdoj.gov
                      veronica.dragalin@usdoj.gov
10
      Attorneys for Plaintiff
11    UNITED STATES OF AMERICA

12                            UNITED STATES DISTRICT COURT

13                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

14    UNITED STATES OF AMERICA,                No. CR 18-121(A)-SJO-1

15               Plaintiff,                    GOVERNMENT’S OPPOSITION TO
                                               DEFENDANT CARLOS MIGUEL
16                    v.                       FERNANDEZ’S MOTION FOR JUDGMENT OF
                                               ACQUITTAL OR ALTERNATIVELY NEW
17    CARLOS MIGUEL FERNANDEZ,                 TRIAL; EXHIBIT

18               Defendant.                    Hearing Date: None Set

19

20
           Plaintiff United States of America, by and through its counsel
21
      of record, the United States Attorney for the Central District of
22
      California and Assistant United States Attorneys KATHERINE A. RYKKEN
23
      and VERONICA DRAGALIN, hereby files its Opposition to Defendant
24
      Carlos Miguel Fernandez’s Motion for Judgment of Acquittal or
25
      Alternatively New Trial (CR 342).
26

27

28
     Case 2:18-cr-00121-PSG Document 361 Filed 02/25/20 Page 2 of 12 Page ID #:4757



1          This Opposition is based upon the attached memorandum of points

2     and authorities, attached exhibits, the files and records in this

3     case, and such further evidence and argument as the Court may permit.

4

5      Dated: February 25, 2020             Respectfully submitted,

6                                           NICOLA T. HANNA
                                            Acting United States Attorney
7
                                            BRANDON D. FOX
8                                           Assistant United States Attorney
                                            Chief, Criminal Division
9

10                                           /s/ Katherine A. Rykken
                                            KATHERINE A. RYKKEN
11                                          VERONICA DRAGALIN
                                            Assistant United States Attorneys
12
                                            Attorneys for Plaintiff
13                                          UNITED STATES OF AMERICA

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 2:18-cr-00121-PSG Document 361 Filed 02/25/20 Page 3 of 12 Page ID #:4758



1                        MEMORANDUM OF POINTS AND AUTHORITIES
2     I.   INTRODUCTION
3          Between 2015 and 2017, defendant CARLOS MIGUEL FERNANDEZ

4     (“Fernandez” or “defendant”), together with co-defendant EDWARD ARAO

5     (“Arao”), repeatedly purchased and then resold over 80 firearms for a

6     profit without a license.      In a two-year period, Fernandez personally

7     resold 44 firearms.     On November 20, 2019, a jury found Fernandez

8     guilty of conspiring to engage in and engaging in the business of

9     dealing in firearms without a license in violation of 18 U.S.C.

10    §§ 371 and 922(a)(1)(A) (the “illegal dealing charges”), conspiring

11    to sell and selling firearms to a prohibited person, in violation of

12    18 U.S.C. §§ 371 and 922(d)(1) (the “prohibited person charges”), and

13    aiding and abetting false statements in a firearm licensee’s records,

14    in violation of 18 U.S.C. § 924(a)(1)(A) (the “straw purchase

15    charges”).    Defendant has now filed a Motion for Judgment of

16    Acquittal or Alternatively New Trial (“Motion”) on three grounds (CR

17    342).   First, defendant contends that calling co-defendant Raul

18    Cervantes Corona (“Corona”) as a witness constitutes prosecutorial

19    misconduct because Fernandez did not know that Corona straw-purchased

20    a firearm for co-defendant Mario Ramirez.         Second, defendant argues

21    that the government committed misconduct by asking ATF Special Agent

22    Tolliver Hart about a pricing summary chart and then reused that

23    summary chart in closing.      Third, defendant again argues (as he did

24    during his trial) that the government’s objection to Fernandez’s

25    counsel’s question about attorney-client communications between

26    testifying co-defendant Adalberto DeJesus Vasquez Pelayo, Jr.’s

27    (“Pelayo”) impermissibly interfered with Pelayo’s testimony.

28
     Case 2:18-cr-00121-PSG Document 361 Filed 02/25/20 Page 4 of 12 Page ID #:4759



1           Defendant’s Motion was not timely filed, coming nearly two-and-

2     a-half months after the Federal Rules of Criminal Procedure require

3     his Motion to have been filed.       In any event, defendant cannot

4     establish that this is the sort of exceptional case in which the

5     interest of justice compels a new trial, as is required under Rule

6     33.   Defendant’s motion is meritless, and the jury’s guilty verdicts

7     should stand.

8     II.   ARGUMENT 1
9           The Motion does not cite or address the operative standard for a

10    new trial set forth in Federal Rule of Criminal Procedure 33. 2

11    Instead, the Motion makes various accusations of prosecutorial

12    misconduct, culminating in a generalized request for acquittal or a

13    new trial and erroneously citing the appellate standard of review for

14    objections based on prosecutorial misconduct. (See Motion at 9-10.)

15    The government will address the Motion as a request for a new trial

16    under Rule 33.

17          A.    Defendant’s Motion for New Trial Should Be Denied
18                1.     Defendant’s Motion Was Not Timely Filed

19          As a preliminary matter, Rule 33 requires that a defendant file

20    a Motion for New Trial within 14 days of the guilty verdict.            See

21    Fed. R. Crim. P. 33(b)(2) (the motion “must” be filed within 14

22    days).     Defendant failed to timely file his request for a new trial.

23    The jury verdict occurred on November 20, 2019, after which any

24    motion for new trial would have been due on December 4, 2019.

25
            1Because Fernandez’s Motion is based largely on three specific
26    sets of facts, the relevant evidence is described below in each
      section rather than a separate statement of facts.
27          2As best the government can tell, defendant is not making a
28    Rule 29 motion for acquittal based on the sufficiency of the
      evidence.
                                         2
     Case 2:18-cr-00121-PSG Document 361 Filed 02/25/20 Page 5 of 12 Page ID #:4760



1     Defendant filed the Motion on February 18, 2020, two-and-a-half

2     months after the deadline under Rule 33.         On this basis alone, the

3     Court may deny defendant’s Rule 33 Motion.

4                2.    Legal Standard for Rule 33 Motion

5          The standard to grant a Rule 33 motion for a new trial is

6     stringent.    Rule 33 provides that “upon the defendant’s motion, a

7     court may vacate any judgment and grant a new trial if the interest

8     of justice so requires.”      Fed. R. Crim. P. 33(a).      Any such motion

9     must be filed within 14 days “after the verdict or finding of

10    guilty.”   Id. at 33(b)(2).     Defendant carries the burden.       United

11    States v. Mack, 362 F.3d 597, 600 (9th Cir. 2004).          Because a verdict

12    is presumptively valid, a new trial “should be granted only in

13    exceptional cases in which the evidence preponderates heavily against

14    the verdict.”    United States v. Pimentel, 654 F.2d 538, 545 (9th Cir.

15    1981) (internal quotations marks and citations omitted).           “It is only

16    when it appears that an injustice has been done that there is a need

17    for a new trial ‘in the interest of justice.’”          United States v.

18    Sanchez, 969 F.2d 1409, 1414 (2d Cir. 1992).         “[I]mproprieties in

19    counsel’s arguments to the jury do not constitute reversible error

20    unless they are so gross as probably to prejudice the defendant, and

21    the prejudice has not been neutralized by the trial judge.”            United

22    States v. Berry, 683 F.3d 1015, 1024 (9th Cir. 2012).

23               3.    Calling Corona as a Witness Is Not Prosecutorial
                       Misconduct
24

25         Defendant asserts that there was “nothing improper” about

26    defendant’s firearms sale to Corona and that Fernandez did not know

27    about Corona’s admitted straw purchase.        (Motion at 3.)     Defendant’s

28    argument is that “the government made the impermissible insinuation

                                              3
     Case 2:18-cr-00121-PSG Document 361 Filed 02/25/20 Page 6 of 12 Page ID #:4761



1     that Mr. Fernandez somehow knew of [Corona’s] intent to commit a

2     crime,” i.e., a straw purchase.       (Id.)    Defendant was not charged

3     with aiding and abetting a straw purchase to co-defendant Mario

4     Ramirez (“Ramirez”).     Defendant’s argument willfully ignores the

5     relevance of Corona’s testimony to the illegal dealing charges.

6          In the First Superseding Indictment, Fernandez was charged in

7     Counts One and Two with illegal dealing.         (See CR 90 at 7-19 (Count

8     One); see id. at 20-22 (Count Two)).         Arao was charged with dealing

9     in Count Three.    (See id. at 23-25.)       The two firearms about which

10    Corona testified were charged against Fernandez and Arao in Count One

11    and against defendant Arao in Count Three.         (See CR 90 at 19 (Count

12    One, Overt Acts 93 and 94); see id. at 24:21-23 (Count Three).)

13         At trial, Corona testified that he heard about someone who

14    advertised guns for sale as the 38 Superman, i.e., the defendant.

15    (See 11/12/19 Tr. at 166:22-167:7.)         He also testified that he

16    purchased two guns from defendant, one for himself and one for

17    Ramirez. (Id. at 167-170.)      Corona then testified at length about how

18    he found the two guns he wanted to purchase, how much he paid

19    defendant Fernandez for the two firearms, how he communicated with

20    defendant, and that he purchased the guns at Ronin Tactical Group,

21    all of which testimony was relevant to the illegal dealing charges.

22    (See id. at 166 – 185:20.)      In particular, Corona testified about

23    coordinating the purchase with Fernandez, but actually buying the

24    firearms from Arao.     Corona also provided valuable testimony about

25    how Fernandez and Arao operated their illegal gun dealing business,

26    with Fernandez primarily responsible for finding customers, and with

27    Arao responsible for securing the merchandise.          Records introduced at

28    trial showed that Arao purchased one of the guns sold to Corona just

                                              4
     Case 2:18-cr-00121-PSG Document 361 Filed 02/25/20 Page 7 of 12 Page ID #:4762



1     weeks before the transaction, and for only half the price.            Without

2     Corona’s testimony, the government would not have been able to prove

3     the purchase price charged by Fernandez and Arao, and the 100% profit

4     that they were able to make on the sale.         In addition, Corona

5     provided testimony about the way defendants conducted themselves at

6     the sale, wearing their police uniforms and parking their police

7     vehicles outside the location to encourage prospective buyers to

8     trust defendants and feel comfortable buying guns from them.

9            Government counsel also asked Corona, over Fernandez’s counsel’s

10    objection, whether Corona told Fernandez that he was purchasing one

11    of the guns for Ramirez, to which Corona responded “No.”           (Id. at

12    171:9-18.)    During cross-examination, defense counsel made the same

13    point, eliciting testimony that Corona did not tell Fernandez or Arao

14    that he was purchasing one of the guns for Ramirez. (Id. at 192:5-

15    20.)    Defense counsel again stated in closing that there’s

16    “absolutely no evidence that Carlos Fernandez knew anything about”

17    Corona’s straw purchase for Ramirez.        (11/19/19 Tr. at 4-5.)

18           Given the testimony and argument at trial, defendant cannot now

19    credibly argue that Corona’s testimony was somehow misleading,

20    confusing, or meets the Rule 33 standard for a new trial based on

21    prosecutorial misconduct.      Before trial, the government produced

22    numerous proffer reports that summarized Corona’s anticipated

23    testimony in great detail.      Corona agreed to testify pursuant to a

24    cooperation plea agreement, after pleading guilty to making false

25    statements.    The government was entitled to front these facts,

26    without belaboring the point, that colored this witness’s motive for

27    testifying and potentially called into question his credibility.                If

28    defendant had concerns about keeping out the fact that Corona

                                              5
     Case 2:18-cr-00121-PSG Document 361 Filed 02/25/20 Page 8 of 12 Page ID #:4763



1     obtained a gun for a friend who was prohibited, Fernandez could have

2     raised that issue with the government pre-trial, or in a motion in

3     limine to exclude that fact.       It was not government misconduct to

4     elicit testimony relevant to the illegal dealing counts.

5                 4.   Using a Summary Chart to Show Intended Profit Was Not
                       Prosecutorial Misconduct
6

7            During Agent Tolliver Hart’s testimony, he provided information

8     about the purchase price and advertised price of some of the firearms

9     that he investigated, using a summary chart to explain the

10    information to the jury.      (See 11/14/19 Tr. at 87:9-96:20; Ex. A

11    (Trial Exhibit 34).)     The government used the same summary chart in

12    closing.    Defendant now argues that this was prosecutorial misconduct

13    because the government “presented this information to the jury in a

14    manner that suggested the firearms were sale items with a purchase

15    price, resale price, and a listed profit” and that using that same

16    chart in closing was “impermissibly misleading” and improper

17    “vouching,” thereby warranting a new trial.         (Motion at 4-6.)

18           First, the Court provided the jury with a limiting instruction

19    about the summary chart, stating that “[c]harts are only as good as

20    their underlying supporting material.        You should give them only such

21    weight as you think the underlying material deserves.”           (Id. 89:11-

22    14.)

23           Second, Agent Hart explained that the chart contained purchase

24    price information based on records he received from other gun dealers

25    and advertised prices based on Instagram records he reviewed, going

26    into exhaustive detail about how he obtained the information on the

27    chart for the first two of nine firearms on the summary chart so that

28    the jury understood how the summary chart was prepared.           (Id. 88:20-

                                              6
     Case 2:18-cr-00121-PSG Document 361 Filed 02/25/20 Page 9 of 12 Page ID #:4764



1     25; 89:23-96:14.)     The summary chart contains a column called

2     “advertised price” not “profit.”       (See Ex. A (Trial Exhibit 34).)

3     The summary chart details nine firearms, two of which were purchased

4     by Arao and seven of which were purchased by Fernandez, and most of

5     which were not re-sold.      Nowhere in the chart or during Agent’s

6     Hart’s testimony did the government say or suggest that this summary

7     chart included information reflecting the amount of profit defendant

8     made from the nine firearms listed.         In fact, during Agent Hart’s

9     testimony, defense counsel was attune to this very issue, objecting

10    on the basis that government counsel said the guns were “sold for” as

11    opposed to “advertised for” a certain amount.         (Id. at 93:9-10.)         The

12    objection misstated the record (no such mistake was made) but

13    government counsel nevertheless clarified that the summary chart

14    referred to the “advertised price” of the firearms listed.            (Id.

15    93:14-15.)    During cross-examination, defense counsel for Fernandez

16    questioned Agent Hart about the “advertised prices,” suggesting that

17    during trial he was not confused about the nature of the summary

18    chart. (11/19/19 Tr. at 6:21-24.)       Defendant’s argument that the

19    government used this summary chart in an “impermissibly misleading”

20    fashion is contradicted by the trial testimony, which shows that

21    Agent Hart accurately summarized and testified about the information

22    contained in the summary chart.

23         Likewise, the government’s closing argument does not show

24    prosecutorial misconduct.      Rather, the government argued that the

25    summary chart showed that defendant intended to make a profit because

26    he marked up the prices of the guns that he sold.          Whether Fernandez

27    and Arao actually made a profit is immaterial under the law.            See

28    United States v. Van Buren, 593 F.2d 125, 126 (9th Cir. 1979) (“The

                                              7
     Case 2:18-cr-00121-PSG Document 361 Filed 02/25/20 Page 10 of 12 Page ID #:4765



1     distinction between collecting as a hobby and dealing as a business

2     is not unknown to the law and it is recognized that where

3     transactions of sale, purchase or exchange of firearms are regularly

4     entered into in expectation of profit, the conduct amounts to

5     engaging in business.”) (emphasis added).         The government’s closing

6     argument in this respect was brief and did not state that the summary

7     chart contained information about the actual profit Fernandez did or

8     did not make on the listed firearms.        In pertinent part, the

9     government said that the summary chart showed the initial sale price

10    to either Arao or Fernandez, and an “advertised price[] on

11    Instagram.”    (11/19/19 Tr. at 125:7-13.)       Consequently, the

12    difference between the purchase price and advertised price shows that

13    defendants intended to make a profit and was therefore relevant to

14    the illegal dealing charges.       Defendant’s argument that the summary

15    chart was not relevant (Motion at 6) is flatly wrong.

16          Likewise, defendant is wrong that the government provided

17    “personal assurances” vouching for Agent Hart’s veracity.            (Motion at

18    5.)   Defendant does not cite a single instance in which the

19    government made any personal assurances.         In fact, in closing the

20    government properly pointed the jury to the documents underlying the

21    summary chart so that they could assess for themselves whether the

22    summary chart accurately described the evidence. (11/19/19 Tr. at

23    125:7-13 (“you can check those underlying [invoice] records” at

24    “exhibits 35 through 39” and “you can check the underlying ads

25    yourself [at] exhibits 53-59”).)

26          The Court should deny defendant’s Motion that Agent Hart’s

27    testimony and the government’s use of a summary chart in closing is

28    prosecutorial misconduct.

                                              8
     Case 2:18-cr-00121-PSG Document 361 Filed 02/25/20 Page 11 of 12 Page ID #:4766



1                 5.    The Government’s Objection to Cross-Examination that
                        Intentionally Elicited Attorney-Client Communications
2                       Does Not Constitute Misconduct

3           Fernandez next contends that the government interfered with

4     Pelayo’s testimony, by making one objection on the basis of attorney-

5     client privilege, thereby intimidating Pelayo from testifying and

6     resulting in prosecutorial misconduct. (Motion at 6-7.)            This issue

7     has been raised and briefed repeatedly.

8           During cross-examination of Pelayo, defense counsel for

9     Fernandez asked a question that on its face was designed to elicit

10    attorney-client privileged communications.         The government objected.

11    The Court noted that the government did not have standing to make

12    such an objection.     Government counsel then looked into the audience,

13    where Pelayo’s attorney was sitting.        Thereafter, Pelayo’s attorney

14    objected on privilege grounds.       Defendant then filed a mid-trial

15    Motion for Mistrial based on prosecutorial misconduct.           (CR 248.)

16    The Court denied the Motion and the trial continued.           Later cross-

17    examination of Pelayo eventually elicited attorney-client privileged

18    communications.     The government did not raise any further objections.

19          Defendant’s argument that this set of facts constitutes

20    interference that discouraged Pelayo from testifying is meritless.

21    Pelayo testified at length on cross-examination, including by

22    providing information that would otherwise be privileged.

23    Defendant’s contention that Pelayo’s lawyer would not have objected

24    but for government counsel’s look into the audience is wrong but

25    beside the point.     Pelayo answered every question defense counsel

26    asked, whether it called for privileged information or not.            The

27    Court has already heard and rejected the argument that this

28    constitutes prosecutorial misconduct – styling the legal ground as

                                              9
     Case 2:18-cr-00121-PSG Document 361 Filed 02/25/20 Page 12 of 12 Page ID #:4767



1     witness intimidation does not change the result.          The Court should

2     again reject defendant’s assertion that the government committed

3     misconduct by objecting to a question that intentionally elicited

4     attorney-client communications.

5                 6.    Fernandez Cannot Show Prejudice Warranting a New Trial

6           Fernandez cannot show prejudice resulting from Corona’s

7     testimony (which was appropriately limited and relevant to the

8     illegal dealing counts), a summary chart (which was accurately

9     described in direct and closing), and Pelayo’s testimony (which

10    ultimately included privileged communications).          Fernandez has failed

11    to demonstrate that the trial evidence and closing argument warrant

12    overturning a presumptively valid verdict.

13    III. CONCLUSION
14          For the foregoing reasons, the government respectfully requests

15    that this Court deny Fernandez’s motion for judgment of acquittal or

16    alternatively new trial.

17

18

19

20

21

22

23

24

25

26

27

28

                                             10
